Case 1:20-cv-00576-PLM-SJB ECF No. 21, PageID.772 Filed 03/11/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


ANDREA SUE WILLS,

       Plaintiff,
                                                  Case No. 1:20-cv-576
v.
                                                  HONORABLE PAUL L. MALONEY
COMMISSIONER OF SOCIAL SECURITY,

      Defendant.
_____________________________________/


                                     JUDGMENT

      In accordance with the opinion entered today (ECF No. 20), and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.




Dated: March 11, 2021                                 /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
